Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 4/2/2021 has been entered. Claims 14-15 and 17-34 are allowed.  Claims 1-13 and 16 (previously claims 1-8, 9A, 9B, 10-12 and 15) have been canceled. Claims 17-34 are new. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/15/2021. 
Reasons for Allowance
14-15 and 17-34 are allowed.
The subject matter of independent claim in the amendment submitted on 4/02/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 14 the prior art of record does not disclose or render obvious at the effective filing date of the invention: “wherein the tissue to be treated is an arterial aneurysm, further comprising: a. Introducing the delivery device via percutaneous access to a paired vein and positioning the delivery device in close proximity to the aneurysm in a paired artery; b. Mechanically penetrating the venous wall of the paired vein in close proximity to the aneurysm; and c. Delivering, under pressure, a quantity of cells in suspension through the delivery device into a periarterial tissue in close proximity to the aneurysm” as recited in claim 14; in combination with the other elements recited in the independent claim. 
The closest relevant art is: Freyman (U.S Pub. No. 2003/0114793) which discloses method for treatment of a tissue comprising the steps of:  10WO 2018/084882PCT/US2017/000073a. Introducing a delivery device (therapeutic delivery catheter device 80, Fig. 5) to a blood vessel and positioning the delivery device in close proximity to the tissue to be treated (claim 26); b. Mechanically penetrating the blood vessel wall in close proximity to the tissue to be treated (claim 26; paragraph 46);  5c. Delivering, under pressure (paragraphs 37-38), a 
However, Freyman does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783